     Case 2:20-cv-02140-FMO-JPR Document 1 Filed 03/03/20 Page 1 of 10 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Meghan E. George (SBN 274525)
 2    Adrian R. Bacon (SBN 280332)
 3    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
      21550 Oxnard St., Suite 780
 4
      Woodland Hills, CA 91367
 5    Phone: 323-306-4234
 6
      Fax: 866-633-0228
      tfriedman@toddflaw.com
 7    mgeorge@toddflaw.com
 8    abacon@toddflaw.com
      Attorneys for Plaintiff
 9
                        UNITED STATES DISTRICT COURT
10
                       CENTRAL DISTRICT OF CALIFORNIA
11
      MELISSA MEYER, individually and              Case No.:
12    on behalf of all others similarly
      situated,                                    CLASS ACTION
13
                     Plaintiff,                    COMPLAINT FOR DAMAGES
14                                                 AND INJUNCTIVE RELIEF
                            v.                     PURSUANT TO THE TELEPHONE
15                                                 CONSUMER PROTECTION ACT,
                                                   47 U.S.C. § 227, ET SEQ.
16    DIRECT RECOVERY SERVICES
      LLC, a Corporation; DOES 1-10                JURY TRIAL DEMANDED
17
      Inclusive,
18
                   Defendant.
19
20
                                       INTRODUCTION
21
           1.     MELISSA MEYER (“Plaintiff”) bring this Class Action Complaint
22
     for damages, injunctive relief, and any other available legal or equitable remedies,
23
     resulting from the illegal actions of DIRECT RECOVERY SERVICES LLC
24
     (“Defendant”), in negligently contacting Plaintiff on Plaintiff’s cellular telephone,
25
     in violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq.,
26
     (“TCPA”), thereby invading Plaintiff’s privacy. Plaintiff alleges as follows upon
27
     personal knowledge as to himself and his own acts and experiences, and, as to all
28



                                  CLASS ACTION COMPLAINT
                                             -1-
     Case 2:20-cv-02140-FMO-JPR Document 1 Filed 03/03/20 Page 2 of 10 Page ID #:2




 1   other matters, upon information and belief, including investigation conducted by
 2   their attorneys.
 3         2.     The TCPA was designed to prevent calls and messages like the ones
 4   described within this complaint, and to protect the privacy of citizens like Plaintiff.
 5   “Voluminous consumer complaints about abuses of telephone technology – for
 6   example, computerized calls dispatched to private homes – prompted Congress to
 7   pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
 8         3.     In enacting the TCPA, Congress intended to give consumers a choice
 9   as to how creditors and telemarketers may call them, and made specific findings
10   that “[t]echnologies that might allow consumers to avoid receiving such calls and
11   messages are not universally available, are costly, are unlikely to be enforced, or
12   place an inordinate burden on the consumer.       TCPA, Pub.L. No. 102–243, § 11.
13   Toward this end, Congress found that
14
15                [b]anning such automated or prerecorded telephone calls to the home,
                  except when the receiving party consents to receiving the call or when
16                such calls are necessary in an emergency situation affecting the health
17                and safety of the consumer, is the only effective means of protecting
                  telephone consumers from this nuisance and privacy invasion.
18
19         Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012
20   WL 3292838, at* 4 (N.D.Ill. Aug. 10, 2012) (citing Congressional findings on
21   TCPA’s purpose).
22         4.     Congress also specifically found that “the evidence presented to the
23   Congress indicates that automated or prerecorded calls are a nuisance and an
24   invasion of privacy, regardless of the type of call….” Id. at §§ 12-13. See also,
25   Mims, 132 S. Ct. at 744.
26         5.     As Judge Easterbrook of the Seventh Circuit recently explained in a
27   TCPA case regarding calls to a non-debtor similar to this one:
28



                                   CLASS ACTION COMPLAINT
                                              -2-
     Case 2:20-cv-02140-FMO-JPR Document 1 Filed 03/03/20 Page 3 of 10 Page ID #:3




 1        The Telephone Consumer Protection Act … is well known for its provisions
          limiting junk-fax transmissions. A less-litigated part of the Act curtails the
 2        use of automated dialers and prerecorded messages to cell phones, whose
 3        subscribers often are billed by the minute as soon as the call is answered—
          and routing a call to voicemail counts as answering the call. An automated
 4
          call to a landline phone can be an annoyance; an automated call to a cell phone
 5        adds expense to annoyance. Soppet v. Enhanced Recovery Co., LLC, 679 F.3d
 6
          637, 638 (7th Cir. 2012).

 7
           6.     The Ninth Circuit recently affirmed certification of a TCPA class case
 8
     remarkably similar to this one in Meyer v. Portfolio Recovery Associates, LLC, __
 9
     F.3d__, 2012 WL 4840814 (9th Cir. Oct. 12, 2012).
10
                                     JURISDICTION AND VENUE
11
           7.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
12
     a resident of California, seeks relief on behalf of a Class, which will result in at
13
     least one class member belonging to a different state than that of Defendant,
14
     individuals residing and doing business in California.         Plaintiff also seeks
15   $1,500.00 in damages for each call in violation of the TCPA, which, when
16   aggregated among a proposed class in the thousands, exceeds the $5,000,000.00
17   threshold for federal court jurisdiction. Therefore, both diversity jurisdiction and
18   the damages threshold under the Class Action Fairness Act of 2005 (“CAFA”) are
19   present, and this Court has jurisdiction.
20         8. Venue is proper in the United States District Court for the Central District
21   of California pursuant to 18 U.S.C. § 1391(b) and 1441(a) because Defendant are
22   subject to personal jurisdiction in the County of Los Angeles, State of California.
23                                               PARTIES
24         9. Plaintiff is, and at all times mentioned herein was, a citizen and resident
25   of the State of California. Plaintiff is, and at all times mentioned herein was, a
26   “person” as defined by 47 U.S.C. § 153 (39).
27         10.    Plaintiff is informed and believes, and thereon alleges, that Defendant
28   is, and at all times mentioned herein were, a company that is incorporated in


                                   CLASS ACTION COMPLAINT
                                              -3-
     Case 2:20-cv-02140-FMO-JPR Document 1 Filed 03/03/20 Page 4 of 10 Page ID #:4




 1   Minnesota and is registered in California.       Defendant, are and at all times
 2   mentioned herein were “persons,” as defined by 47 U.S.C. § 153 (39). Defendant
 3   claims to provide relief from Federal taxes. Plaintiff alleges that at all times
 4   relevant herein Defendant conducted business in the State of California and in the
 5   County of Los Angeles, and within this judicial district.
 6                                 FACTUAL ALLEGATIONS
 7         11.     At all times relevant, Plaintiff was a citizen of the County of Los
 8   Angeles, State of California. Plaintiff is, and at all times mentioned herein was, a
 9   “person” as defined by 47 U.S.C. § 153 (39).
10         12.     Defendant are, and at all times mentioned herein were, “persons,” as
11   defined by 47 U.S.C. § 153 (39).
12         13.     At all times relevant Defendant conducted business in the State of
13   California and in the County of Los Angeles, within this judicial district.
14         14.     On or about July 25 of 2019, Plaintiff received a text message from
15   Defendant on his cellular telephone, number ending in -0208.
16         15.     During this time, Defendant began to use Plaintiff’s cellular telephone
17   for the purpose of sending Plaintiff spam text messages regarding debt collections
18   using phone number 381-06.
19         16.     On or before July 25 of 2019, Plaintiff started receiving text messages
20   from Defendant that read:

21
22               Important Private Matter. MELISSA MEYER, call 678-261-

23               8872     or     http://www.directrecoveryservices.com/view-

24               online.html, Use: 112723993 Respond stop to unsubscribe

25
26         17.     Plaintiff, upon receipt of these messages, responded to Defendant’s
27   text message notification by replying “Remove me” and/or “Stop”. Plaintiff
28



                                   CLASS ACTION COMPLAINT
                                              -4-
     Case 2:20-cv-02140-FMO-JPR Document 1 Filed 03/03/20 Page 5 of 10 Page ID #:5




 1   responded in this favor on multiple instances that she received Defendant’s text
 2   messages.
 3         18.    At that point, Plaintiff had withdrawn any consent Defendant might
 4   have believed Defendant had prior to that point. Despite Plaintiff’s responses,
 5   Defendant continues to send unwanted text messages to Plaintiff.
 6
           19.    These text messages placed to Plaintiff’s cellular telephone were
 7   placed via an “automatic telephone dialing system,” (“ATDS”) as defined by 47
 8   U.S.C. § 227 (a)(1) as prohibited by 47 U.S.C. § 227 (b)(1)(A).
 9         20.    The telephone number that Defendant, or their agent texted was
10   assigned to a cellular telephone service for which Plaintiff incurs a charge for
11   incoming texts pursuant to 47 U.S.C. § 227 (b)(1).
12         21.    These text messages constituted texts that were not for emergency
13   purposes as defined by 47 U.S.C. § 227 (b)(1)(A)(i).
14         22.    Plaintiff was never a customer of Defendant and never provided his
15   cellular telephone number Defendant for any reason whatsoever. Accordingly,
16   Defendant and their agents never received Plaintiffs prior express consent to
17   receive unsolicited text messages, pursuant to 47 U.S.C. § 227 (b)(1)(A).
18         23.    These text messages by Defendant, or its agents, violated 47 U.S.C. §
19   227(b)(1).
20                              CLASS ACTION ALLEGATIONS
21         24.    Plaintiff brings this action on behalf of herself and on behalf of and all
22   others similarly situated (“the Class”).
23         25.    Plaintiff represents, and is a member of, the Class, consisting of all
24   persons within the United States who received any unsolicited text messages from
25   Defendant which text message was not made for emergency purposes or with the
26   recipient’s prior express consent within the four years prior to the filing of this
27   Complaint.
28



                                   CLASS ACTION COMPLAINT
                                              -5-
     Case 2:20-cv-02140-FMO-JPR Document 1 Filed 03/03/20 Page 6 of 10 Page ID #:6




 1         26.      Defendant and their employees or agents are excluded from the Class.
 2   Plaintiff does not know the number of members in the Class, but believes the Class
 3   members number in the hundreds of thousands, if not more. Thus, this matter
 4   should be certified as a Class action to assist in the expeditious litigation of this
 5   matter.
 6         27.      Plaintiff and members of the Class were harmed by the acts of
 7   Defendant in at least the following ways: Defendant, either directly or through their
 8   agents, illegally contacted Plaintiff and the Class members via their cellular
 9   telephones by using marketing and text messages, thereby causing Plaintiff and the
10   Class members to incur certain cellular telephone charges or reduce cellular
11   telephone time for which Plaintiff and the Class members previously paid, and
12   invading the privacy of said Plaintiff and the Class members. Plaintiff and the
13   Class members were damaged thereby.
14         28.      This suit seeks only damages and injunctive relief for recovery of
15   economic injury on behalf of the Class, and it expressly is not intended to request
16   any recovery for personal injury and claims related thereto. Plaintiff reserves the
17   right to expand the Class definition to seek recovery on behalf of additional persons
18   as warranted as facts are learned in further investigation and discovery.
19         29.      The joinder of the Class members is impractical and the disposition of
20   their claims in the Class action will provide substantial benefits both to the parties

21   and to the court. The Class can be identified through Defendant’s records or

22   Defendant’s agents’ records.

23         30.      There is a well-defined community of interest in the questions of law

24   and fact involved affecting the parties to be represented. The questions of law and

25
     fact to the Class predominate over questions which may affect individual Class

26
     members, including the following:

27
               a)   Whether, within the four years prior to the filing of this Complaint,
28                  Defendant or their agents sent any text messages to the Class (other


                                    CLASS ACTION COMPLAINT
                                               -6-
     Case 2:20-cv-02140-FMO-JPR Document 1 Filed 03/03/20 Page 7 of 10 Page ID #:7




 1                   than a message made for emergency purposes or made with the prior
                     express consent of the called party) to a Class member using any
 2                   automatic dialing system to any telephone number assigned to a
 3                   cellular phone service;
            b)       Whether Plaintiff and the Class members were damaged thereby, and
 4
                     the extent of damages for such violation; and
 5          c)       Whether Defendant and their agents should be enjoined from
 6
                     engaging in such conduct in the future.

 7
           31.       As a person that received at least one marketing and text message
 8
     without Plaintiff’s prior express consent, Plaintiff is asserting claims that are
 9
     typical of the Class. Plaintiff will fairly and adequately represent and protect the
10
     interests of the Class in that Plaintiff has no interests antagonistic to any member
11
     of the Class.
12
           32.       Plaintiff and the members of the Class have all suffered irreparable
13
     harm as a result of the Defendant’s unlawful and wrongful conduct. Absent a class
14
     action, the Class will continue to face the potential for irreparable harm. In
15   addition, these violations of law will be allowed to proceed without remedy and
16   Defendant will likely continue such illegal conduct. Because of the size of the
17   individual Class member’s claims, few, if any, Class members could afford to seek
18   legal redress for the wrongs complained of herein.
19         33.       Plaintiff has retained counsel experienced in handling class action
20   claims and claims involving violations of the Telephone Consumer Protection Act.
21         34.       A class action is a superior method for the fair and efficient
22   adjudication of this controversy. Class-wide damages are essential to induce
23   Defendant to comply with federal and California law. The interest of Class
24   members in individually controlling the prosecution of separate claims against
25   Defendant are small because the maximum statutory damages in an individual
26   action for violation of privacy are minimal. Management of these claims is likely
27   to present significantly fewer difficulties than those presented in many class claims.
28



                                    CLASS ACTION COMPLAINT
                                               -7-
     Case 2:20-cv-02140-FMO-JPR Document 1 Filed 03/03/20 Page 8 of 10 Page ID #:8




 1          35.   Defendant have acted on grounds generally applicable to the Class,
 2   thereby making appropriate final injunctive relief and corresponding declaratory
 3   relief with respect to the Class as a whole.
 4
 5
                            FIRST CAUSE OF ACTION
       NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
 6                          47 U.S.C. § 227 ET SEQ.
 7          36.   Plaintiff incorporates by reference all of the above paragraphs of this
 8   Complaint as though fully stated herein.
 9          37.   The foregoing acts and omissions of Defendant constitute numerous
10   and multiple negligent violations of the TCPA, including but not limited to each
11   and every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
12          38.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
13   seq, Plaintiff and The Class are entitled to an award of $500.00 in statutory
14   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
15          39.   Plaintiff and the Class are also entitled to and seek injunctive relief
16   prohibiting such conduct in the future.
17
18
                             SECOND CAUSE OF ACTION
                     KNOWING AND/OR WILLFUL VIOLATIONS OF THE
19                     TELEPHONE CONSUMER PROTECTION ACT
20                            47 U.S.C. § 227 ET SEQ.
21          40.   Plaintiff incorporates by reference all of the above paragraphs of this
22   Complaint as though fully stated herein.

23          41.   The foregoing acts and omissions of Defendant constitute numerous

24   and multiple knowing and/or willful violations of the TCPA, including but not

25   limited to each and every one of the above-cited provisions of 47 U.S.C. § 227 et

26
     seq.

27
            42.   As a result of Defendant’s knowing and/or willful violations of 47

28
     U.S.C. § 227 et seq, Plaintiff and The Class are entitled to an award of $1,500.00



                                   CLASS ACTION COMPLAINT
                                              -8-
     Case 2:20-cv-02140-FMO-JPR Document 1 Filed 03/03/20 Page 9 of 10 Page ID #:9




 1   in statutory damages, for each and every violation, pursuant to 47 U.S.C. §
 2   227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 3         43.    Plaintiff and the Class are also entitled to and seek injunctive relief
 4   prohibiting such conduct in the future.
 5
 6                                   PRAYER FOR RELIEF
 7         Wherefore, Plaintiff respectfully requests the Court grant Plaintiff, and The
 8   Class members the following relief against Defendant:
 9
                FIRST CAUSE OF ACTION FOR NEGLIGENT VIOLATION OF
10
                           THE TCPA, 47 U.S.C. § 227 ET SEQ.
11         • As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),
12           Plaintiff seeks for himself and each Class member $500.00 in statutory
             damages, for each and every violation, pursuant to 47 U.S.C. §
13           227(b)(3)(B).
14         • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
15
             conduct in the future.
           • Any other relief the Court may deem just and proper.
16
17            SECOND CAUSE OF ACTION FOR NEGLIGENT VIOLATION OF
                           THE TCPA, 47 U.S.C. § 227 ET SEQ.
18
           • As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),
19           Plaintiff seeks for himself and each Class member $1500.00 in statutory
20           damages, for each and every violation, pursuant to 47 U.S.C. §
             227(b)(3)(B).
21         • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
22           conduct in the future.
           • Any other relief the Court may deem just and proper.
23
24
25                                     TRIAL BY JURY
26         44.    Pursuant to the seventh amendment to the Constitution of the United
27   States of America, Plaintiff is entitled to, and demands, a trial by jury.
28



                                   CLASS ACTION COMPLAINT
                                              -9-
     Case 2:20-cv-02140-FMO-JPR Document 1 Filed 03/03/20 Page 10 of 10 Page ID #:10




 1    Dated: March ,3 2020                           Respectfully submitted,

 2                                 THE LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3
                                                  By: _/s/ Todd M. Friedman_____
 4
                                                           TODD M .FRIDMAN, ESQ.
 5                                                        ATTORNEY FOR PLAINTIFF
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                CLASS ACTION COMPLAINT
                                          -10-
